Appeal Reinstated; Order filed April 30, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00799-CV
                                   ____________

           IN THE INTEREST OF P.A.C AND K.V.C., CHILDREN


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-17788

                                      ORDER

      This is an appeal from an order signed July 23, 2014, modifying the parent-
child relationship. The official court reporter, Delores Johnson, filed the reporter’s
record from the trial on January 12, 2015. On March 12, 2015, appellant, Marisa
Law Casey, filed a motion to abate the appeal to determine whether a record was
made of two proceedings that are not included in the reporter’s record filed in this
appeal: (1) the entry hearing held July 23, 2014, at which objections to the trial
court’s orders were heard; and (2) a post-verdict proceeding conducted on June 4,
2014, at which objections to the proposed judgment were heard.

      On March 26, 2015, this court granted appellant’s motion, ordered the
appeal abated, and requested the trial court to conduct a hearing to determine the
status of the requested records.

      On April 9, 2015, the official court reporter, Delores Johnson, filed notices
in this court advising that no reporter’s record was made of the requested hearings.
Specifically, in a sworn “Certificate of No Record,” she averred that, “I was in
attendance on July 23, 2014, but no record or transcription was made by me on the
trial case # 2013-17788 . . . .” In addition, Ms. Johnson filed a separate notice
regarding proceedings that were reported on June 4, 2014, stating, “All testimony,
in the presence of a jury, of the trial proceeding on June 4, 2014, concerning the
above-captioned cause, was transcribed in its entirety and provided to the 14th
Court of Appeals.”

      On April 13, 2015, the trial court conducted the requested hearing. On April
21, 2015, the trial court made the requested findings of fact and a supplemental
record containing the findings was filed in this court on April 22, 2015. The trial
court’s findings include the following:

          Appellant did not request the court reporter to attend and make
           record of a post-verdict proceeding on June 4, 2014, or of the
           entry hearing on July 23, 2014. The court reporter does show
           that a record was taken and she filed a transcript of the trial and
           verdict rendered on June 4, 2014.
          A diligent search through the court’s file and docket entries and
           the court reporter’s records was conducted and resulted in no
           record being found nor requested for a post-verdict proceeding
           on June 4, 2014, nor the entry hearing on July 23, 2014. The
           court also finds that there were no post-trial hearings after June
           4, 2014, or before July 23, 2014, and thus no record was
           requested or taken. The court reporter’s statements filed on
           April 9, 2015 are attached to the court’s findings.
          The court further finds that there was no objection to the failure
           to make a record for a post-verdict proceeding on July 4, 2014,

                                          2
            or for entry on July 23, 2014.
          The court finds that the court’s policy is always to make a
           record when requested.
          The court further finds since there were no post-verdict records
           taken or found for June 4, 2014, none will be filed, and since
           there was no record made on the entry date of July 23, 2014,
           none will be filed.

      Therefore, based on these findings, no additional reporter’s records will be
filed. The appeal is ordered REINSTATED. Appellant’s brief shall be due on or
before May 29, 2015, subject to any reasonable request for an extension of time
that may be granted.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         3